Case: 20-60094     Document: 00516056952         Page: 1     Date Filed: 10/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  October 15, 2021
                                  No. 20-60094
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Arturo Espino-Martinez,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 261 764


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Arturo Espino-Martinez, a native and citizen of Mexico, petitions us
   to review the Board of Immigration Appeal’s denial of his motion to
   reconsider.   He argues that we can review the determination that he
   committed a crime of moral turpitude and he argues that the incorrect


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60094      Document: 00516056952          Page: 2    Date Filed: 10/15/2021




                                    No. 20-60094


   analytical standard was applied to this claim. We lack jurisdiction to consider
   the discretionary denial of the claims in this case. See INS v. Rios-Pineda, 471
   U.S. 444, 449 (1985); Peralex v. Casillas, 903 F.2d 1043, 1051 (5th Cir. 1990).
          DISMISSED.




                                          2